   Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 1 of 31




IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------x
JOHN P. “JACK” FLYNN                                   :
LESLIE A. FLYNN                                        :
                                                       :
         Plaintiffs,                                   :
                                                       :
v.                                                     :   Case 1:21-cv-02587-GHW
                                                       :
                                                       :   AMENDED COMPLAINT
CABLE NEWS NETWORK, INC.                               :
                                                       :   JURY TRIAL DEMANDED
         Defendant.                                    :
-------------------------------------------------------x


        Plaintiffs, John P. “Jack” Flynn and Leslie A. Flynn (“Plaintiffs” or the “Flynns”),

by counsel, pursuant to Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure, file the

following Amended Complaint against Defendant, Cable News Network, Inc. (“CNN”).

        Plaintiffs seek (a) compensatory damages and punitive damages in the sum of

$75,000,000.00, (b) prejudgment interest on the principal sum awarded by the Jury

from January 6, 2021 to the date Judgment is entered pursuant to New York Civil

Practice Law and Rules (“CPLR”) § 5001, (c) attorney’s fees, and (d) court costs –

arising out of the Defendant’s defamation and false light invasion of privacy.

                         I. STATEMENT OF MATERIAL FACTS

        1.       According to the Federal Bureau of Investigation (“FBI”) and the

Department of Homeland Security (“DHS”), “QAnon” is a “domestic violence extremist”

(“DVE”) group and a “domestic terrorism threat”. The Wall Street Journal concludes

that QAnon is a “far right-wing, loosely organized network and community of believers

who embrace a range of unsubstantiated beliefs. These views center on the idea that a



                                                    1
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 2 of 31




cabal of Satan-worshipping pedophiles—mainly consisting of what they see as elitist

Democrats, politicians, journalists, entertainment moguls and other institutional figures—

have long controlled much of the so-called deep state government, which they say sought

to undermine [President] Trump, mostly with aid of media and entertainment outlets.”

On January 6, 2021, adherents of QAnon were among the “most prominent members of

the   mob”   who    stormed    the   United       States   Capitol   in   Washington,   D.C.

https://www.wsj.com/articles/what-is-qanon-what-we-know-about-the-conspiracy-

theory-11597694801?mod=article_inline]. CBS News’ 60 Minutes recently represented

that the violent “extremist ideology” of the QAnon “movement” has had a “corrosive

impact” on the United States. [https://www.cbsnews.com/news/qanon-conspiracy-united-

states-60-minutes-2021-02-21/].

       2.     In the wake of the January 6 storming of the Capitol, a chorus of left-wing

media outlets began to spread false narratives about QAnon, including that Jack Flynn’s

brother, retired Lieutenant General Michael T. Flynn (“General Flynn”), was the

“founder” of QAnon. On January 31, 2021, CNN aired a “Special Report” hosted by

Anderson Cooper entitled, “Inside the QAnon Conspiracy”. CNN called QAnon a

“deranged conspiracy cult”. CNN stated that some of “Q’s conspiracy claims” were

“actually based on age-old racist and anti-Semitic beliefs”. CNN asserted that QAnon,

like the Nazis, promoted “ancient and dark biases and bigotry in World history”. CNN

stated that QAnon supporters were detached from “reality” and had an utter “disregard”

for the facts. CNN alleged that QAnon followers were mentally ill and crazy. CNN

concluded that it was “abundantly clear” that QAnon was a “dangerous and violent

movement” – a movement that has become “insurrectionist”.




                                              2
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 3 of 31




       3.      On February 4, 2021, CNN falsely accused Plaintiffs of being “followers”

and supporters of the “dangerous”, “violent”, “racist”, “extremist”, “insurrectionist”,

“domestic terrorism” movement – QAnon.

       4.      CNN     published   an   “exclusive”    by   reporter,   Donie   O’Sullivan

(“O’Sullivan”), titled “CNN Goes Inside A Gathering Of QANON Followers”. In the

piece, O’Sullivan falsely claimed that “where we go one, we go all” was an “infamous

QAnon slogan promoted by Trump’s first National Security Advisor Michael Flynn”. In

the O’Sullivan piece, CNN produced an edited clip from a video posted to Twitter by

General Flynn on July 4, 2020. CNN emblazoned the edited clip with a chyron that

endorsed the defamatory meaning of CNN’s statements:




The video was taken during a Fourth of July barbecue at Plaintiffs’ home in Newport

County, Rhode Island.      In the video, each member of the Flynn family, including

Plaintiffs, individually took an oath to the United States Constitution, the same oath taken

by Members of Congress. After finishing the oath to the United States Constitution,




                                             3
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 4 of 31




General Flynn stated, “where we go one, we go all”.1 Each family member repeated the

phrase, as they had repeated each line of the oath to the Constitution. The entire family

then exclaimed, “God Bless America”. In the clip used in the O’Sullivan piece, CNN

intentionally edited out the oath to the United States Constitution and omitted the words

“God Bless America”,2 fraudulently making it appear and insinuating that Plaintiffs

pledged an oath of allegiance to QAnon. CNN intended and endorsed the defamatory

meaning.

       5.      In addition to its millions of TV viewers, CNN published the O’Sullivan

“exclusive” to its 12,200,000 YouTube subscribers and to its 459,000 followers on

Twitter:


       1
                According to some, the phrase “where we go one, we go all” was first
engraved on a bell on one of President John F. Kennedy’s sailboats, acknowledging the
unity of mankind. In his video published on July 4, 2020, General Flynn intended to
encourage people to think about being good citizens, to love country and be good
patriots. The video had nothing to do with QAnon or recruiting “digital soldiers” for an
apocalyptic reckoning. [https://www.washingtonexaminer.com/news/michael-flynn-
recites-oath-of-office-using-slogan-associated-with-qanon]. Others say that the phrase
“where we go one, we go all” is inscribed on the bell of the 1911 brigantine rigged sailing
ship Eye of the Wind. [https://www.eyeofthewind.net/en/gallery-ship?os_image_id-335].
Eye of the Wind was used in the Ridley Scott-directed film White Squall (1996), where
the ship was called Albatross. Captain Christopher Sheldon (played by actor Jeff
Bridges) says in the film, “If we don’t have order, we have nothing. Where we go one,
we go all.” Still others say that the phrase “where we go one, we go all” is similar to the
Latin “Unus pro omnibus, omnes pro uno”, made famous in the Alexandre Dumas
novel The Three Musketeers (1844) as “All for one, and one for all.” Plaintiff’s
repetition of the phrase at the July 4, 2020 barbecue did not signify any kind of support
for QAnon. It was not an oath of allegiance to QAnon, or any kind of oath at all. It was
a simple, family, July 4 statement of support for each other.
       2
               On July 7, 2020, CNN first published the video of the Flynn family’s
Fourth of July oath. https://www.cnn.com/videos/politics/2020/07/07/michael-flynn-
qanon-twitter-oath-video-orig-llr.cnn; https://www.cnn.com/2020/07/07/politics/michael-
flynn-qanon-video/index.html]. In an accompanying article written by Marshall Cohen,
CNN noted that General Flynn’s Twitter post included the hashtag, #TakeTheOath,
followed by an American Flag. CNN falsely claimed this was a “QAnon hashtag”.



                                            4
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 5 of 31




[https://mobile.twitter.com/CNNnewsroom/status/1357801350768308224;

https://www.youtube.com/watch?v=65q8J3Q8MlU].

       6.      Plaintiffs are not followers or supporters of any extremist or terrorist

groups, including QAnon. CNN falsely attributed to Plaintiffs associations that never

existed, actions Plaintiffs never took, including an oath of allegiance or pledge to QAnon,

and views Plaintiffs never held. Published in the aftermath of the storming of the U.S.

Capitol, CNN’s false attributions exposed Plaintiffs to public scorn, ridicule and

contempt, and lowered their esteem in the community, causing insult, embarrassment,

humiliation and substantial injury to Plaintiffs’ reputations. Plaintiffs received notice

from a friend that they had been featured on CNN:



                                            5
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 6 of 31




To their chagrin and dismay, Plaintiffs have had to explain away CNN’s hurtful

misstatements, and defend their good standing and reputations in the community.

       7.     In this case, Plaintiffs seek presumed damages, actual damages, special

damages and punitive damages as a result of CNN’s false statements and actions.

                                    II. PARTIES

       8.     Plaintiffs are citizens of Rhode Island. They are both private individuals.

Jack Flynn graduated from the University of Rhode Island in 1983 with a degree in

Marine Affairs and a second concentration in Economics. He worked as a fisherman

through college and afterwards for a time. He was a salesman for a seafood company

called Prelude Foods for a few years. At the age of 28, Jack started his first seafood

processing wholesale business. He has worked in the same type of seafood processing



                                           6
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 7 of 31




and sales business ever since. He is now 64 years old, and is currently employed as

General Manager of a seafood plant. Jack is afraid that he will be terminated for the first

time in his life because of CNN’s false allegation that Jack supports DVE and “domestic

terrorist” organization, QAnon. Leslie Flynn has been a stay-at-home Mom for the past

fifteen (15) years. She worked as a hairstylist and administrative assistant for a dentist.

That’s where she met Jack. Jack and Leslie have been married for 23 years. They raised

4 children. They have 3 grandkids. Until they were egregiously defamed by CNN, the

Flynns enjoyed an untarnished reputation in the community.

       9.      Defendant, CNN, is a Delaware corporation, with a principal place of

business in New York.      CNN is a division of WarnerMedia.          WarnerMedia is an

operating segment of AT&T, Inc. CNN is part of WarnerMedia’s “Turner” business unit.

The Turner business unit operates television networks and related properties that offer

branded news and other content for consumers in New York and around the world.

Millions watch CNN.      Turner’s digital properties include the CNN digital network,

www.cnn.com. In addition to its massive digital footprint, CNN employs multiple social

media accounts as a means to profit from the publication of its false statements. The

broadcast, video and posts at issue in this case, identified above, were published and read

in New York, where Plaintiffs suffered damage. See, e.g., Keeton v. Hustler Magazine,

Inc., 465 U.S. 770, 776 (1984) (“[f]alse statements of fact harm both the subject of the

falsehood and the readers of the statement … The tort of libel is generally held to occur

wherever the offending material is circulated. Restatement (Second) of Torts § 577A,

Comment a (1977). The reputation of the libel victim may suffer harm even in a state in

which he has hitherto been anonymous. The communication of the libel may create a




                                            7
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 8 of 31




negative reputation among the residents of a jurisdiction where the plaintiff’s previous

reputation was, however small, at least unblemished.”).

                         III. JURISDICTION AND VENUE

       10.     The United States District Court for the Southern District of New York

has subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332

(Diversity). The parties are citizens of different States and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       11.     CNN is at home in New York, and is subject to the Court’s general

personal jurisdiction.

       12.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and 1391(b)(2).

                         COUNT I – DEFAMATION PER SE

       13.     Plaintiffs restate paragraphs 1 through 12 of this Amended Complaint, and

incorporates them herein by reference.

       14.     For several years, Jack and Leslie had Twitter accounts. Jack’s Twitter

handle was @GoJackFlynn. On January 7, 2021, Jack left Twitter. He explained why:




                                            8
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 9 of 31




On or about January 8, 2021, Twitter terminated Jack’s account.

       15.    On February 26, 2021, CNN doubled-down on its opposition research

about QAnon – talking points intended to injure the reputations of anyone associated with

QAnon. In yet another “Special Report” hosted by Anderson Cooper, CNN reiterated

that QAnon was a “cult”. Cooper repeated that QAnon espoused ideas that were based

on “anti-Semitic, anti-Catholic tropes that have been used [by] … the Nazis”. Cooper

emphasized that “[t]rusting the plan was an important part of QAnon belief”.3 Cooper

drew analogies between QAnon and the “terror group ISIS”. Cooper concluded the

Special Report by stating that “the cult of QAnon shows us that even the most ludicrous

and disturbing ideas can find an audience online. And in the real world, the results can

be tragic.” [http://transcripts.cnn.com/TRANSCRIPTS/2102/26/csr.01.html].

       16.    Viewed in context, CNN made, published and republished false factual

statements of or concerning Plaintiffs. Using an edited video clip and a flashy chyron,

CNN falsely stated or implied and insinuated that Plaintiffs had predilictions towards or

were linked to and involved in or with the violent extremist group QAnon.          CNN

manufactured a relationship and connection between Plaintiffs and QAnon that never

existed. Indeed, on August 21, 2020, Jack tweeted that “I don’t know who or what Q is

so there’s that. But no ones hurting each other its civilized encouraging people to learn

independently supports trump and the constitution. So. WTF. #WWG1WGA”

       17.    CNN published the false statements without privilege of any kind.

       3
                During a podcast on February 8, 2021, General Flynn dismissed multiple
QAnon “theories”. He made it clear that “there’s no plan … there’s so many people out
there asking, ‘is the plan happening?’” General Flynn told the audience, “we have what
we have, and we have to accept the situation [with the Presidential election] as it is”.
https://podcasts.apple.com/us/podcast/general-michael-flynn-
interview/id1518325298?i=1000507956615 (22:02)].


                                           9
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 10 of 31




       18.     CNN’s statements are materially false. Plaintiffs are not and never have

been followers, supporters or adherents of the QAnon terrorist/extremist group. Plaintiffs

never took or pledged an oath of allegiance to QAnon. There is a material difference

between CNN’s false statements and the truth. CNN falsely attributed to Plaintiffs an

affiliation/association, beliefs and views that Plaintiffs have never had.4      The false



       4
                CNN might as well have accused Plaintiffs of being supporters and
followers of ISIS, the Proud Boys, the Ku Klux Klan, or the Nazis. See Boulger v.
Woods, 917 F.3d 471, 483 (6th Cir. 2019) (the tweet at issue was reasonably susceptible
to a defamatory meaning—that “Woods was asserting Boulger was the woman giving the
Nazi salute”); Liberty Lobby, Inc. v. Anderson, 1991 WL 186998, at * 9 (D. D.C. 1991)
(“The Court finds that the implication that Carto emulates Hitler in appearance or action
is defamatory and that the record could support a reasonable jury finding that the
defendants published these allegations with actual malice”); Lovejoy v. Mutual
Broadcasting System, 220 S.W.2d 308, 314 (Tex. App. 1948) (statement that “plaintiff
was a Nazi and Hitler sympathizer” if untrue was “libelous per se”); Goldberg v. CBS,
205 N.Y.S.2d 611, 613 (N.Y. Sup. 1960) (plaintiff suffered damages by reason of
“involuntary defamation by implication” after being associated with a rigged game
show); Van Wiginton v. Pulitzer Pub. Co., 218 F. 795, 796-797 (8th Cir. 1914) (“When
the picture of one person is used as that of another, whose character, conduct, or relations
are made the subject of a publication, the imputation is that the original of the picture is
the person mentioned in the text. In this case the imputation was that the plaintiff was the
daughter of a convicted murderer, the circumstances of whose crime and defense were as
set forth in the published article … In the law of libel the social standing of a person is
regarded as of value, and damage is implied from a false and unprivileged publication
which tends to impair it, to make him contemptible or ridiculous, or to deprive him of the
confidence, good will, or esteem of his fellow men. In determining whether the false
imputation tends to impair the social standing of a person, or to affect injuriously his
opportunities of social intercourse, the customs and standards of society are to be
regarded. In other words, society is to be taken as it is, with its recognized prejudices,
without determining whether they are well founded in reason or justice. For example, all
reasonable persons would agree that grave injury might be done by falsely and widely
publishing of a young woman of good character that she was the illegitimate daughter of
dissolute, criminal parents, though the social prejudice excited against her personally
could not be sustained in reason”); see also MacElree v. Philadelphia Newspapers, Inc.,
544 Pa. 117, 674 A.2d 1050 (Pa. 1996) (in reading the statement that plaintiff was “David
Duke of Chester County running for office by attacking Lincoln”, a “reasonable person
could conclude that this was an accusation that appellant was abusing his power as the
district attorney, an elected office, to further racism and his own political aspirations”);
but compare Allen v. Beirich, 2019 WL 5962676, at * 6 (D. Md. 2019) (plaintiff did not
dispute the underlying factual assertions – namely, his ties to a white supremacist group).


                                            10
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 11 of 31




statements are defamatory. See Masson v. New Yorker Magazine, Inc., 501 U.S. 496,

510-511 (1991) (“False attribution of statements to a person may constitute libel, if the

falsity exposes that person to … [hatred, contempt, ridicule, or obloquy, or … causes him

to be shunned or avoided, or … has a tendency to injure him in his occupation]… A

fabricated quotation may injure reputation in at least two senses, either giving rise to a

conceivable claim of defamation. First, the quotation might injure because it attributes an

untrue factual assertion to the speaker … Second, regardless of the truth or falsity of the

factual matters asserted within the quoted statement, the attribution may result in injury to

reputation because the manner of expression or even the fact that the statement was made

indicates a negative personal trait or an attitude the speaker does not hold.”). CNN’s

false statements would have had a different effect on the minds of readers from that

which the truth would have produced. See, e.g., Murphy v. Boston Globe, Inc., 449 Mass.

42, 865 N.E.2d 746, 758 (Mass. 2007) (“The jury were warranted in finding that the

portion of the story quoting the plaintiff as saying, ‘She is [fourteen]. She got raped. Tell

her to get over it,’ would lead one to believe the judge was indifferent, and even callous,

to crime victims who appeared before him, and especially demeaning to the rape victim.

The difference between the statement attributed to the plaintiff in the Herald articles, and

the statement that Crowley testified he told Wedge the plaintiff had made, cannot, as

matter of law, be characterized as a minor discrepancy”).

       19.     CNN’s false statements constitute express defamation or defamation by

implication. The statements accuse and impute to Plaintiffs an unfitness to perform the

duties of an office or employment for profit, including being members of a dangerous,

violent, insurrectionist, domestic terrorist organization. CNN exposed the Flynns to




                                             11
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 12 of 31




threats of bodily and emotional harm from persons hell-bent on exposing “QAnon”.

CNN exposed Jack to the hazard of losing his job, and rendered him odious and unfit or

less fit to fulfill the duties of General Manager of an international seafood business.

CNN’s false statements were neither fair nor accurate.5

       20.     By broadcasting the false statements on cable television and publishing the

statements on the Internet and republishing via social media, CNN knew or should have

known that the false statements would be republished over and over by third-parties to

Plaintiffs’ detriment.   Republication by CNN’s followers, subscribers, readers, other

media outlets, and by users of Twitter was the natural and probable consequence of

CNN’s actions and was actually and/or presumptively authorized by CNN. In addition to

its original publications, CNN is liable for the republications of the false and defamatory

statements by third-parties under the republication rule.

       21.     CNN’s false and defamatory statements jeopardized Plaintiffs’ safety and

harmed Plaintiffs and their reputations,6 causing presumed damages, actual damages,

special damages and pecuniary loss. In addition to the pain, emotional suffering, insult,

embarrassment, humiliation, and injury to reputation, CNN’s publication caused career

damage, loss of future earnings, impaired and diminished earning capacity.



       5
              The defamatory nature of CNN’s false statements associating Plaintiffs
with QAnon is evidenced by the wholesale condemnation of QAnon in House Resolution
1094, passed on October 2, 2020. [https://www.congress.gov/116/bills/hres1094/BILLS-
116hres1094ih.pdf].

       6
               Plaintiffs are not the only ones to be harmed by the mere association with
QAnon. Recently, Politico published an account of the ordeal of Ezra Cohen-Watnick.
https://www.politico.com/news/2021/01/19/qanon-trump-ezra-cohen-watnick-460520
(“Cohen described being caught in a kind of ideological tag team as early speculation by
right-wing QAnon followers that he was Q evolved into left-wing obsession with proving
that he was the fraudster behind the postings”).


                                            12
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 13 of 31




       22.    CNN lacked reasonable grounds for a belief in the truth of its statements,

and acted negligently in failing to determine the true facts. CNN failed to contact

Plaintiffs prior to publication and had no independent evidence to corroborate that

Plaintiffs were followers or supporters of QAnon because none exists.

       23.    CNN published the false and defamatory statements with actual or

constructive knowledge that they were false or with reckless disregard for whether they

were false. CNN acted with actual malice and reckless disregard for the truth:

              a.      CNN knew their statements about Plaintiffs were false. Based

upon its review of Jack Flynn’s Twitter account (@GoJackFlynn) and Leslie Flynn’s

Twitter account (@lflynn1998), CNN knew there was no basis for linking Leslie or Jack

to any domestic violent extremist groups, including QAnon.        CNN knew that Jack

questioned what was wrong with the statement “where we go one, we go all??

ANYONE??”:




                                           13
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 14 of 31




CNN knew that Jack advocated for the Constitution and the Bill of Rights, and “if Q does

too ̴ No harm no foul”:




CNN knew that Jack embraced the Constitution and equal justice under the law, as he

stated in tweet after tweet, not the dangerous, extremist, racist, anti-Semitic and violent

beliefs espoused by QAnon – a domestic terror organization condemned by the House of

Representatives, the FBI and DHS:




                                            14
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 15 of 31




CNN knew that Jack had tweeted messages that denied basic tenets of the QAnon

movement, e.g.:




                                     15
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 16 of 31




Because of its prior reporting and its review of Jack’s entire Twitter account,7 CNN knew

that Jack regularly retweeted users who supported the United States of America and its

Constitution and Laws, who supported President Trump, the Republican Party and

Conservative causes, and, most importantly, who supported General Flynn in his legal

battle for freedom and against corruption. Jack did not use QAnon slogans or code

language or retweet users because they had a “Q” in their handle. He retweeted Candace

Owens, Herschel Walker, Harmeet Dhillon, Dr. Stella Immanuel, Jenna Ellis and others –

voices trying to make America a better place. CNN had no factual basis to accuse Jack of

       7
               Even though Twitter censored and terminated Jack’s account, Jack’s
tweets and retweets are preserved through the Wayback Machine: http://web.archive.org/.



                                           16
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 17 of 31




being an adherent of QAnon based on the content of his tweets and retweets. CNN also

knew that Jack used different hashtags8 from time to time in his Twitter profile and

sometimes in tweets – hashtags such as #TheReckoning, #BeautifulBlackSky,9

#SignTheDamnDismissal,      #MAGA,      #KAG2020,      #BuyGoya,     #BeSilentNoMore,


       8
                 A hashtag is a keyword or a phrase used to describe a topic or a theme,
which is immediately preceded by the pound sign (#). Hashtags target a subject and help
other users find the topic. A hashtag automatically becomes a clickable link when it is
tweeted. Anyone who sees the hashtag can click on it and be brought to a page featuring
the feed of all the most recent tweets that contain that particular hashtag.

       9
               The phrase “beautiful black sky” appears in the book, The Threat, written
by disgraced former FBI Deputy Director, Andrew McCabe (“McCabe”). It has nothing
to do with QAnon. In the book, McCabe recounts that General Flynn seemed
“completely normal” when he was being interviewed by agents of the FBI, even when, on
three occasions, General Flynn looked out the window and remarked to the agents, “what
a beautiful black sky”. General Flynn’s statement inspired musician J.T. Wilde to write
and publish a song titled, Beautiful Black Sky, that begins as follows:




                                          17
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 18 of 31




#WeFightBack,     #FightBack,     #DigitalSoldiers,10   #BeNotAfraid,    #HoldTheLine,

#NotAddingUp, #NeverConcede, #TeamSidney, and #IStandWithFlynn. The hashtags

largely tracked developments in General Flynn’s legal case, Flynn family resolve, and the

2020 Presidential Election. In reviewing Jack’s retweets, CNN also reviewed the tweets

of General Flynn’s attorney, Sidney Powell, Esquire (“Powell”). Powell was at the

barbecue on July 4, 2020. Powell, a former Federal prosecutor, made it crystal clear to

CNN in a series of tweets that the oath taken by the Flynn family was not an oath or

pledge to QAnon. On July 6, 2020, Powell tweeted the following:


       10
               The phrase “Digital Soldiers” was coined by General Flynn, and was first
used on November 14, 2016 during a speech to the Young America’s Foundation, in
which General Flynn described the 2016 Presidential Election as a “digital election”.
General Flynn stated that “we have an army of digital soldiers … because this was an
insurgency folks … This was irregular warfare at its finest in politics … We have what
we call citizen journalists … The American people decided to take over the idea of
information, and they did it through social media”:




[https://www.youtube.com/watch?v=W0CThXL37Jk]. “Digital Soldiers” is clearly not a
QAnon slogan.


                                           18
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 19 of 31




                                19
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 20 of 31




                                20
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 21 of 31




                                21
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 22 of 31




                                22
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 23 of 31




                                23
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 24 of 31




                                24
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 25 of 31




In spite of its actual knowledge, CNN misrepresented that Plaintiffs followed and

supported QAnon and pledged allegiance to this extremist group.

               b.     At a time when it was heavily promoting a narrative about violent

DVE QAnon, CNN deliberately altered the video posted by General Flynn to his Twitter

account in order to associate Plaintiffs with the QAnon domestic terrorists and extremists,

and, thereby, convey a defamatory meaning as to Plaintiffs. The edits were deliberate

and were made by editors and producers who were following a preconceived propaganda

narrative (crafted by CNN President Jeff Zucker) to link the Flynn family members to the

violent extremist group QAnon. This was not the first time CNN peddled falsehoods to

injure someone and destroy their reputation. They did it during the 2020 Presidential


                                            25
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 26 of 31




election. [https://nypost.com/2021/04/13/cnns-charlie-chester-says-network-peddled-anti-

trump-propaganda/].

               c.     In the wake of the storming of the Capitol, CNN’s statements were

intentionally extreme and outrageous. CNN knew that publication would cause a media

frenzy. CNN deliberately and recklessly conveyed a false narrative about Plaintiffs to

sensationalize the news. Tomblin v. WCHS-TV8, 2011 WL 1789770, at * 5 (4th Cir. 2011)

(unpublished) (“on the question of whether WCHS-TV8 deliberately or recklessly

conveyed a false message to sensationalize the news and thus to provide factual support

for a finding of malice, there are disputed facts”). Knowing that its statements about the

Flynns were false, CNN intentionally published false statements in order to increase

ratings, viewership and profits. CNN’s decision to promote a baseless narrative about the

Flynns was part of a deliberate corporate policy that emanated from Zucker.

               d.     CNN is an agent of the Democratic Party and a Democratic Party

trumpet. CNN recruits, hires and promotes journalists who share its extreme ideology

and political viewpoints.    CNN harbors an institutional animosity, hostility, hatred,

extreme bias, spite and ill-will towards the Flynn family, and, in particular, General

Flynn. This animosity, bias, prejudice and desire to harm motivated CNN to publish the

intentionally false statements and insinuations about Plaintiffs at issue in this case. CNN

intended to inflict harm through knowing or reckless falsehoods. CNN published the

false statements as part of a broad, pretextual, premeditated and ongoing disinformation

campaign against General Flynn orchestrated by political operatives and agents of the

Democratic National Committee (“DNC”) for whom CNN acts as a surrogate and

bullhorn. CNN fears General Flynn. The purpose of the national smear campaign is to




                                            26
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 27 of 31




impair or abrogate General Flynn’s ability to run for political office in 2022 or 2024 or

his ability to support another candidate for office. In furtherance of the scheme, CNN

uses its broadcast and publishing empire, political influence and international reach to

attack General Flynn and his family at each opportunity, and to sow seeds of distrust in

the minds of the voting public about General Flynn by publishing false narratives and

talking points provided by Democratic operatives. The attacks upon General Flynn and

Plaintiffs are part of CNN’s regular way of doing business. Plaintiffs were and are

collateral damage in CNN’s defamation scheme.

                e.      CNN abandoned all journalistic standards and integrity, including

CNN’s own standards and code of ethics, in writing, editing, and publishing the false

narrative.   CNN did not seek the truth or report it.          They betrayed the truth to

sensationalize the news for self-glory, profit and politics. Rather than minimize harm to

Plaintiffs, CNN set out to inflict maximum pain and suffering on Plaintiffs in order to

harm Plaintiffs’ reputations and belittle and besmirch General Flynn. CNN never once

considered the long-term implications or the extended reach and permanence of the false

accusation that Plaintiffs were affiliated with a domestic violence extremist group. CNN

did not care. It intended to hurt Plaintiffs.

                f.      Upon information and belief, CNN and O’Sullivan have deleted or

discarded their notes and other documents that laid out the plan to smear the Flynn family

in a deliberate effort to conceal the fact that they knew there were inaccuracies in the

reporting. This inference, in turn, provides a strong basis for a finding of actual malice.




                                                27
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 28 of 31




               g.     CNN reiterated, repeated and excessively caused the publication

and republication of the false and defamatory statements and imputations out of a desire

to hurt Plaintiffs and to permanently stigmatize them.

       24.     As a direct result of CNN’s defamation, Plaintiffs suffered presumed

damages, actual damages and special damages, including, but not limited to, insult, pain,

embarrassment, humiliation, emotional suffering, injury to their reputations, lost future

earnings and diminished earning capacity, costs and other out-of-pocket expenses, in the

sum of $75,000,000.00 or such greater amount as is determined by the Jury.

              COUNT II – FALSE LIGHT INVASION OF PRIVACY

       25.     Plaintiffs restate paragraphs 1 through 24 of this Amended Complaint, and

incorporates them herein by reference.

       26.     By publishing the false statements on TV, online, and via social media,

and by causing the republication of the statements by third-parties, CNN generated

substantial publicity about the false statements of or concerning Plaintiffs. CNN ascribed

to Plaintiffs actions and associations that did not exist and beliefs Plaintiffs have never

held. By associating Plaintiffs with QAnon – a domestic violence extremist group –

CNN placed Plaintiffs in a false light that would be offensive to any reasonable person.

Given the universal condemnation of QAnon, the association published or implied would

be objectionable to the ordinary reasonable man under the circumstances.

       27.     CNN had knowledge of or acted in reckless disregard as to the falsity of

the publicized matter and the false light in which Plaintiffs would be placed by the false

statements. As a result of CNN’s false statements, the entire Flynn family, including

Plaintiffs, were universally condemned and threatened on Twitter by political operatives,




                                            28
  Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 29 of 31




such as Democratic Coalition co-founder and executive director, Scott Dworkin

[https://twitter.com/funder/status/1367176264436621381 (“The entire Flynn family needs

to be investigated”)], who took advantage of the false light in which CNN placed the

Plaintiffs.   See   also   https://twitter.com/jimstewartson/status/1369338757682503689

(“Mike Flynn is currently engaged in active treason and should be exposed in the press

and arrested immediately. [...] There is no reason to believe he will stop short of active

violence”); https://twitter.com/jimstewartson/status/1367146263414640643 (“‘General

Flynn’ was one of the people ‘concerned about the optics’ of bringing in the National

Guard while a bunch of nazis and Qultists were attacking the Capitol”);

https://twitter.com/jimstewartson/status/1358961740826910720 (“In case you needed any

more proof that the FLYNN family are a despicable pack of propagandists.”);

https://twitter.com/BaddCompani/status/1374786218882260994 (“Donald Trump and

Don Jr have Lawyered up for their part in the Insurrection To the Flynn Family hint hint.

INCOMING!!”).

        28.     CNN’s actions constitute a false light invasion of Plaintiffs’ privacy.

        29.     As a direct result of CNN’s false light invasion of privacy, Plaintiffs

suffered presumed damages, actual damages and special damages, including, but not

limited to, insult, pain, embarrassment, humiliation, emotional suffering, injury to their

reputations, lost future earnings and diminished earning capacity, reasonable attorney’s

fees, court costs and other out-of-pocket expenses, in the sum of $75,000,000.00 or such

greater amount as is determined by the Jury.




                                             29
 Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 30 of 31




       Plaintiffs allege the foregoing based upon personal knowledge, public statements

of others, and records in their possession. Plaintiffs believe that substantial additional

evidentiary support, which is in the exclusive possession of CNN, Cooper, O’Sullivan,

their agents and other third-parties, will exist for the allegations and claims set forth

above after a reasonable opportunity for discovery.

       Plaintiffs reserve their right to amend this Complaint upon discovery of additional

instances of CNN’s wrongdoing.



                   CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the Court to enter Judgment against

CNN as follows:

       A.      Compensatory damages in the sum of $75,000,000.00;

       B.      Punitive damages in the maximum amount allowed by law;

       C.      Prejudgment interest on the principal sum awarded by the Jury at the

maximum rate allowed by law from January 6, 2021 until Judgment is entered;

       D.      Postjudgment interest;

       E.      Reasonable attorney’s fees, court costs and other recoverable amounts as

allowed by law;

       F.      Such other relief as is just and proper.



                          TRIAL BY JURY IS DEMANDED



DATED:         May 7, 2021




                                             30
Case 1:21-cv-02587-GHW-SLC Document 7 Filed 05/07/21 Page 31 of 31




                     JOHN P. “JACK” FLYNN
                     LESLIE A. FLYNN



                     By:   /s/ Jeremy Zenilman
                           Jeremy Zenilman, Esquire
                           (N.Y. Bar No. 4862041)
                           336 East 77th Street #9
                           New York, New York 10075
                           Telephone: (516) 650-5821
                           Email: jzenilman@hotmail.com

                           Steven S. Biss (VSB # 32972)
                           300 West Main Street, Suite 102
                           Charlottesville, Virginia 22903
                           Telephone: (804) 501-8272
                           Facsimile: (202) 318-4098
                           Email: stevenbiss@earthlink.net
                           (Motion for Admission Pro Hac Vice
                                  To be Filed)

                           Counsel for the Plaintiffs




                                 31
